FILE COPY




                                  No. 07-20-00016-CR

Cedric Dewayne McNeal                       §       From the 181st District Court
  Appellant                                           of Potter County
                                            §
v.                                                  January 8, 2021
                                            §
The State of Texas                                  Opinion by Chief Justice Quinn
  Appellee                                  §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated January 8, 2021, it is ordered,

adjudged, and decreed that the judgment of the trial court be modified as set forth in the

opinion and affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo